Citation Nr: 1541512	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas 


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include schizophrenia, including as due to claimed exposure to ionizing radiation.

2.  Entitlement to service connection for a sleep disorder as secondary to schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  The Veteran had subsequent service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs Medical and Regional Office Center (MROC) in Wichita, Kansas

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that while stationed at Fort Bliss from July to August 1980, he was exposed to ionizing radiation through the drinking water.  This exposure, he asserts, resulted in his schizophrenia.  He maintains that he was working as a spy at that time.  His DD Form 214 shows that his military occupational specialty was as an electrician and electrical power line specialist.  The Veteran alternatively contends that although he was not treated for schizophrenia while on active duty, he did have manifestations at that time.  He requests a VA examination.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In this case, the Veteran did not participate in any of the enumerated radiation risk activities and his claimed disabilities are not cancers.  

Second, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2012).  A radiation exposed Veteran is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation risk activity.  Radiation-risk activity is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309 (2012).  Diseases subject to presumptive service connection based on participation in a radiation-risk activity are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d) (2).

The Veteran in this case did not participate in a radiation-risk activity and schizophrenia and a sleep disorder are not among the diseases subject to presumptive service connection based on participation in a radiation-risk activity.

VA's duty to develop for claims based on exposure to ionizing radiation is explained in 38 C.F.R. § 3.311.  Of note, a claim based on exposure to ionizing radiation for a disease not listed in 38 C.F.R. § 3.311 will only be considered under that section if the claimant cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  As schizophrenia and a sleep disorder are not among those radiogenic diseases listed in this section, and the Veteran has not submitted such supporting evidence, the section is inapplicable to these claims and further development is not required. 

However, the third way to establish to establish service connection is via direct service connection by way of inservice incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The MROC has indicated that the Veteran's service treatment records (STRs) are incomplete and that his National Guard records could not be obtained.  While there is a formal finding to that effect regarding the Veteran's active duty service from 1977 to 1981, there is no such formal finding of record regarding the Veteran's National Guard service.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See generally O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The private treatment records document psychiatric impairment since 1995 and that he was hospitalized in Houston, Texas at Bethany Hospital.  Those records have not been obtained.  The service personnel records show that the Veteran was discharged from his Reserve unit in March 1997.  As noted, the Veteran contends that he initially manifest psychiatric symptoms during service.  

The Board finds that the Veteran's active duty for training (ADT) and inactive duty training (IDT) dates should be verified.  Then, he should be afforded a VA examination to determine if a psychiatric disability was initially manifest during active duty (AD) or ADT service, whether a psychosis was present within a year of AD service, or whether his psychiatric disability is otherwise related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's National Guard service.  His periods of ADT, if any, should be identified.  

2.  If all efforts to locate the Veteran's National Guard records (reportedly 1981 to 1997) have been exhausted, a Formal Finding of Unavailability should be undertaken.  

3.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's treatment at Bethany Hospital in Houston, Texas from 1995.  The RO/AMC must make two attempts for the relevant private treatment records or make a Formal Finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during active duty or a qualifying period of active duty for training, if a psychosis was initially manifest within one year of active duty separation, or if current psychiatric disability is otherwise related to any in-service disease, event, or injury.  

If the answer to any of those inquiries is positive, the examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep disorder is proximately due to, or the result of, the current psychiatric disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep disorder is permanently aggravated by current psychiatric disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

